BENEDICT, District Judge.
I am of the opinion that the register was right in declining to suspend the examination then pending. No other creditor was at that time entitled to a priority. The register was also right in declining to allow an examination to be entered into, as to the circumstances under which the authority ot the attorney claiming to examine the bankrupt had been revoked. The register was entitled to require that his lawful fees, for conducting the inquiry instituted by the creditor should be paid or secured. The statute, as well as general order 29, give him that right. Whether, where the proceeding is a meeting of creditors to consider a proposition for composition, and the inquiry is instituted by one of the creditors, the expense of such inquiry should be borne by the bankrupt, or the creditor, may not be entirely clear, I incline to the opinion that such fees are chargeable, in the first instance, to the creditor propounding the inquiry. In this case, therefore, the register was right in declining to continue the inquiry unless his fees were paid or secured by the creditor. The fee of one dollar for the certificate is correct. Such fee is plainly provided for in the fee bill. The register was correct in refusing to suspend the inquiry instituted by another party, pending the decision of the court of the question presented by this certificate.